Order, Supreme Court, New York County *248(Edward Lehner, J.), entered on or about March 25, 1996, which confirmed, in part, the Special Referee’s report and imposed sanctions of $500 each on defendant and her attorney, unanimously affirmed, without costs.
The Special Referee’s findings, including those concerning the value of the parties’ respective contributions in satisfying partnership liabilities after dissolution, are substantially supported by the record and should not be disturbed (see, Barr v Barr, 232 AD2d 316). The sanctions imposed on defendant, an attorney, for signing her attorney’s name on two affirmations, and on defendant’s attorney for permitting this violation of CPLR 2106, are appropriate. We have considered defendant’s other arguments and find them to be without merit. Concur— Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.